Case 1:03-md-01570-GBD-SN Document 5555 Filed 01/15/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

03-md-1570 (GBD)(SN)

In re Terrorist Attacks on September 11, 2001
ECF Case

 

This document relates to: 15-cv-9903 (GBD)\SN)

Thomas Burnett, Sr., et al. v. The Islamic ECF Case

Republic of Iran, et al.

 

 

 

 

ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF OF
BURNETTARAN PLAINTIFFS IDENTIFIED AT EXHIBIT A

(BURNETT / IRAN XIV)

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibit A to this Order, plaintiffs in Thomas Burnett, Sr., ef al. v. The Islamic Republic of Iran, et
al., Case No, 15-cv-9903 (GBD)(SN), who are each a spouse, parent, child, or sibling (or the estate
of a spouse, parent, child, or sibling) of a victim killed in the terrorist attacks on September 11,
2001, and the Judgment by Default for liability only against [Defendants against whom liability
default is entered] (collectively, the “Iran Defendants”) entered on January 31, 2017 (15-cv-9903,
ECF No, 85), together with the entire record in this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants;

ORDERED that partial final judgment is entered against the Iran Defendants and on behalf
of the Plaintiffs in Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran, et al., Case No. 15-
cv-9903 (GBD)(SN), as identified in the attached Exhibit A, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of individuals killed in the terrorist

attacks on September 11, 2001, as indicated in Exhibit A, and it is

 
Case 1:03-md-01570-GBD-SN Document 5555 ‘Filed 01/15/20 Page 2 of 2

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that Plaintiffs identified in Exhibit A are awarded prejudgment interest of 4,96
percent per annum, compounded annually, running from September 11, 2001 until the date of
judgment; and it is,

ORDERED that Plaintiffs identified in Exhibit A may submit an application for punitive
damages, economic damages, or other damages (to the extent such awards have not previously
been ordered) at a later date consistent with any future rulings made by this Court on this issue,
and it is

ORDERED that the remaining Burnett/Iran Plaintiffs not appearing on Exhibit A, may
submit in later stages applications for damages awards, and to the extent they are for solatium or
by estates for compensatory damages’ for decedents pain and suffering from the September 11

attacks, they will be approved consistent with those approved herein for the Plaintiffs appearing

on Exhibit A.

Dated: New York, pa York ERED:

BS Gis. B Dow

RGE BJDANIELS
d States District Judge

 
 

 

6IOT a3eg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'000°G0S'SS PrqD anoog mwepy Jeydoysiy7 auoog ‘d PPYyTeD| 92
00°000°005°8S quale "IS purjog yuooulA| af puelog Ww pIOMA| SZ
0000000 *8$ quaieg pueiog Areurasoy ardor] “Ig parjog W qsoutal pz
a0 000°0Se'F$ BUL[QIS pErlog OUR wg) “AL puejog W yUSoULA| €Z
Oo 000OST PS suas puelog URL Y AIOGAH| “If puepod ‘Ww JUSOULA) TZ
00'000'0S7 FS BUTTS TetWyjOH way satay myoss1og WATY| 1Z
00°000°00S°8S PLO uosBIog ‘J suey uyossiog WAY) OZ
00°000°00S'8S qyusieg rag BBIOOL) Teg eueyAl| 61
00'G00'00S'8$ yusleg apg epenoeuiny Teg Bie] 81
00 000'OSZ FS SUrIgIS uersipog ‘t ycesos UeIsIpeg Lol it
Co 00000S ‘TIS asnods BUsTneg Bore) Sasotueyy pysgneg opdea UALR 91
00'000°G0S'8$ prqo oreqieg WIRTTTA, ned oleqieg UBOUTA, med) Sf
00°000'005'8$ PID oueqied qdesor oreqieg TIOULA [ed] $1
00°000°00S*Z1$ asnods oreqieg qaqezt(g wry oreqreg YUSOUTA, qed] €1
90'000"00S*8S qualeg (Jo o1e1sq) Aspe, same UAT Aapreg iL nelg| TI
00°000'OST FS suis AaTred JoTeay Were x AaTred L nerg| 11
00°000°005'8$ PIMD Itsy ULeyA eqsey laysv prempg yeeqory| OL
no 000"DNS BS. pro aysy ss0"y AUISI9{ iaysy prepa seus] 6
00°000°00S‘°Z1$ asnodg TeysVY Tr eued raqsy prempg PEI) 8
00°G00°005'8$ pro InpesEy smjenborr) AL TUSsTYy uyor qdasor|
00'000°005°8$ PLD I mmySsuy Tt ydesor} “4f Taypasuy uyog ydasor} 9
90'00000S‘*Z1S 3sNlOGg ul wostTy aig JUSOUT A, wostTy euuy) ¢
00 000°00S'8S qusreg UeUIOPLY ve usydayg ueULSPTy sTeID Imed| +
00"000'R0S'S$ ware usu Y a wpeqezita ueLUeply BRI) Ieled| £
00°000'00S‘8$ jared suepy ues auolreyy] suEpy "y prewod| Z
90'00000S‘T1$ asnodg PROUD GApOIeD ayeqy Auouyty moipuy| |

&

2 | =

o

2 \ 5 ,

WALLY'10s = = aIATVN rani DAVN LSU | S | AVN ASVT | HAWN TICCIA RIAVN LSalal “

wl cg LSV'1 AAILNIV Td JALINIVTd | S| LNY0aoad LNICIOAa IN®aaoad

5 w AALLNIV Id 7

g =

ei =

g 5a

S

ei

4

=

V LISIHXda

 

 

6joT abed OZ/ST/TO Pally T-gggGquewnsodq NS-da5-0/STO-PUl-e0-1 esed

 
 

 

6407 a8eq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00 00000S‘8$ PID TL Ted soquey] woser Ted Ww moser} 99
00°G00°OST PS Sugs SUTelT]LM-MOID auy aS Amn J Aymaasg| $9
60°000°00S‘°ZI$ asnodg Bporemg euTsIyD BpoyeIn vaqoy| 79
90° 000°0SZ'F$ BUIqS ueqysnoD SotUel uepyenoD une) £9
00°000°DST PS SuTqs welysnog Arey] Lequaly TelyenoD uyor UIURIA| 79
00° C00"OST FS SUTGIS Ageg ToOySey We rsy TmOROZ} HOAIS Bisy| 19
00000006 ‘S$ PID URIGIIO7} souler ugeor} Io UBIODIOD a uygor! 09
00°000°00S'8$ PIO WeI9s107 3a"] TeUssIN| I weI0sI07) ‘f WYOL] 6S
00°G00'00S‘8$ qyusreg I squI0e? Jaxung sopeq) squiao} "AN Aaljzeg| 3¢
00°000°00S°8$ PID Tesueyy Ayu vamey IsuoD “a preuoy) £¢
o0'000‘00S"8$ quate (JO ayeIsq) O1F[OD suEAyyeED Arey orejon ft eA] 95
00000005 ‘8S usted (Jo a1e}sq) oTejOD oULaye.) Arey oeJOD a uaydais| ¢¢
00°000'00S°8$ pra zaleq-U} eoissar) “IS ta Ga Heqow) +9
00°000'00S‘8$ pra unD paqoy Auowry| “Ig HD ‘d psqow] £5
00°000"00S‘8$ pra “I Ing yOTUTMO yoqoy| “IS uD ‘d Heqo’| zs
90°000°00S‘°ZI$ asnods sg ‘Ss prarg s]HyD aaa aueyyen) 1S
00°000°00S"ZTS ssnodg opeyord.) OTT9PIBN, ueor orepory) ned SEODIN| OF
OO'd00"O0S* ETS asnods IS oreryorenig orre]A se[OqoIN orepporeny} T AMOIOM| 6
00°000'00S°8$ pra ALT Ss0% Ied AuaqD youedg uaydeig] gp
00 000°005°8$ PID Hoey ‘TeTjenor OL yoaeyD UrelEAA| LP
00°000°00S‘Z1$ asnodg Aasea “AA [2eUoT]AL Aaseg URLIAOH suuy SHISN| 97
90°000°00S'8$ pro Aas2Q uas[iq Aare hase ueuIozjoH sauy aILON]| Sr
00°000°00S°Z1$ asnodg IZ nosey sisdde-) 2 SOWELL] ty
90°000°00S°8$ pry uRUeTeD T soulel ueyeTeD WRIT] €F
00°G00°005 8S PLO oyyaummer wspug ueqeyeD aery| Zr
00'000°00S ZI astiodg weyelieD a ueor weueyeD Wery| I+
00°000'00S°8$ PID weYyEyeD f weg ueyeyeD Weld) OF
oo aco"ONS'8$ PHO ueyelleD usta ueqeleg WRIT] 6f
90°000°00S°8$ Piro TEyeD eUoly wreyea [a8uSTALL SE
B0 0000S SS PIgD TEeeD 10u0) TeyeD [aeysty} LE
oo 000‘00S*Z1§ asnodg Teo AQSED Was][OD ice) PRU] 9¢
0000000 8S pry Asppeng meqezitq uessy Aopypong simued) St
00°'000°00S"8$ PIO Aapiong] oun aSYOTAL Asppong, siuuaq| PF
00000005 TI$ asnadg Aapeong ‘W Use ey sappong stuusq| €¢
oo'a00*00s‘s$ PINID Aappng ves] HIey Arey] Aapyongl smitiag| Ze
00°000°0Se' FS BUTTS WEUISLIg, Inyuy WaAas ueUIsHg MIN] TE
00'000°00S‘ZI1$ asnodg Wels onorne uewsig yey] o¢
06°000°0S7 FS aay als ISIE) suey BUILD) s0A0g ‘f epued| 67
00°000°00S‘8S quale Issoyy Bey eine] akg T gpoureg| BZ
00°000°00S°8$ PID auoog MaIpuy ouo0g ‘a Prayuen} LZ

 

 

 

 

 

 

 

 

 

 

 

6jozabed OZ/ST/TO pallid

T-GGgS UaWNI0Q NS-dd5-0ZSTO-PW-E0-T ese

 
 

 

6 40 € aBed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oo 0000S ZIS asnods TOWER atolnd Wyeqezta Oye Weag Q9USIS FE] SOT
00°000°0Se' PS SUIqS woysey neg qdasor msysey meg Joied| +01
00000 00S°8$ Pro SABISIZ} Ww Kasey) SARIBIEH T AyjounL| £01
00°000°00S'8$ PEqO aavisiey ‘d Ay aAbIoleH t Ayjouty| TOT
00°000‘00S'8S PID DARISIEL moqeziyy aMULIOZ) SARIGIE}H T ABOU) TOT
00°000'00S‘Z1$ asnodg sAvISIEH UalTa eponed SARIBIEEY ‘f ATIOULL] OOT
00°000°0ST' FS SulTqS plopystd tmeqezy aA uouUReH Soy sued] 66
90'000°00S‘ZI1$ asnodg WeH Apaaag eH B5100H) PIEMSEA! 86
00°000°00S°Z1$ asnods wen A, H ULMApy ueng) nyZue A Aputd| 16
00°000‘00S'8$ quale g DYSTEUIAZIN Boe TySTEUIAZIE soules mayne] 96
00°000°00S‘8$ yusieg QaABIOL) ydasor qedelory ‘9 sULyeD) $6
90 000°0SZ'F$ SUS BHBIOEZ nae yy woqqin wud] Baqad| +6
o0"C00"D0S ‘S$ PHD Goya ueag MaVEIA Wore f waqoyy €6
00'000'00S TIS asnioads PpPEy W epee ISPD meg Arey] 76
00° 000°00S ‘ZS asnods aqueyel) AuoWy arepey HIMIOSTIA] eumeaq| 16
90°G00°00S'8$ pry Noy paqoy - Somer nos ydesor Heqoy| 06
00°000°00S°Z1$ asnods hoy 3080) Arey yoy ydesor ueqoyl 68
ooC00' 00S ETS astiods (Jo syeysq) slepuno[y A elonyed SIspuno],{ “AN ydasor] 88
oo a000as’ss$ PIM OyOLY ydesor wgor OWOLy ‘€ uyor| £8
oo 000°00S‘Z1$ asnocs ool usIey OWIOLS ‘a wyor] 93
g0°000°00SZI1$ asnods BENALLA uy epury eZZNAR] preuisg| ¢g
00°000'R0S‘8$ Pru ATU quepeD suueyny ATPuey ydesol] 73
00°000°00S"8$ PIO onsodsy WaAels Steg onsodsy ‘f WRT] €8
00°000°005 T1$ asnodg OUFTIOIY Leja UME onsodsy stouelyq] 78
00 000°DOSZI$ asnods BBaoIEOsy a orasoy Bsoomnosy TTY qeres| 18
00°000°00S'°Z1$ asnodg AUT meqezyg) “AL ATU ae espa 08
00 000°00S 8S PED sOLUOUosyy AsIpny SULIDUIE SOMlolooyy suyugsuey 6L
oo co0'oos ss prys souOUNs uorT SUIJURISUO7) sOtIOU0d BUILESUO}| 87
00000005 TIF asnods uejsung Tasry jouer ueysunc Vv preyary) £2
00°000°00S8$ PIO Hnui0y suetC] emey ueysung] Vv preyora} OL
00'G00"00S'8$ Pryo ueWsUnG WIEYPIL) reydoysuyD upsund Vv preqory| ¢z
60'000°00S‘ZI$ ssnodg TO9suq] TasINe]| epiejopy Tossuid ydasor Nowe] pL
oo o00'OST FS SUTgIS Jaya] soLned ueaoued surjanboes} ¢/
00°800'D0S ‘8S Pro apenbsegid asoy BId10aL) ayenbse gic] ad109h| ZL
00°000°005°8$ PID olze Tig STPSUMTAL eueqd ome qic] stourly WuIAl TL
00°G00°00S‘ZT$ asnods OIZe AIC] ouy Blaine olzegid s1ouely qaastt | OL
90°000°00S'8$ PEWD olze {iq SLIP FAL BULL) o1ze Tid s1ouely USOULA| 69
00°000°OS ZFS SUIS SuTuLac] Ave paqoy sured siouery| 39
00'000°006'8S PIM Surulec] ‘d weg suIuad stouely) 19

 

 

 

 

 

 

 

 

6joeabedg OZ/ST/TO Palld T-GSSG ]UewND0q NS-Gd9-0ZSTO-PW-E0:T 8seD
 

 

 

6 JO p aBeq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00° 000'00SZ1$ asnods ooslg Oplomny wear [nzzry Ue] Sri
00 000°0SZ'F$ SUGS wolrT ‘d noos] IL woyUry pune uery| ry
00°000'005 ‘8S quale gd WOOT wuAT uorys| “It DOU] yoed uely| <pT
00°000°00S‘8$ waleg "IS WOyTT] spuyeg uery| “Ir wor] youeg uery| ZF1
00°000°0ST F$ BUI[GIS qovdstry aotlay winey| ‘If DO Var] youed wery| IFT
90'000°00S S$ PpIngo wey] ururefua gf semoyL) “If Uetoury “A semoq | OFT
00°000°R0S"8S pro weysury auer essa] =f weqoury A semouL| 6£t
00°000'00S‘Z1$ asnods meiqry oUelA] serorod mezqry] fated] g¢1
oo oo0"0es S$ pro yeyoaeyT uamey Jayiuuey yeqoAeT UeT TEA plaed] L¢1
00°000°00S"8$ pra HeYOALT pred Aree Z AYOART] Wen praeq| 9¢1
60°000°00S‘Z1$ astiods yeqArT aA aLmey_ yeyoAey] Toe TTA, pared] sel
00'000°00S"8$ prgo S0TSIMET AIM?) purpoy| “Ir SoTerMe’] wv peqoy| rel
00°000'00S‘°T1$ esnods {Jo ayeisq) AUSART ‘d TAs yf AUISART Vv euly) €£1
00°000°00S'8$ pry peals[ey WuAT soytuuer TysuAzozse] Ted] ZE1
00'000°0ST'F$ sul[qs wostaAals sate aUUeZNS aueT ‘L peqoe| TET
00°000°0STPS SUITES suey] MATTEL woser suey] “L paqoy| OFT
00°G00'00S*8S use aur] epury yours aue_] L Hvaqoy) 671
00°000°00S‘8$ qsieg oue’y stn] preter our] ‘L 1sqoy] 8Z1
00° 000°00S° TIS asnodg XO Ss Aouen, XO pe semoyL| £71
00°000°00S'8$ pry TMEquOsITy vee] muneqysssryy Aung premoH| 9Z1
00 000°R0S8$ pry (JO aleisq) sues yy Ww jared sea W preqory) SZ]
0oc00'00S'8S PLEEYO querer 12N yess ‘NI weld] P71
00 000'00S ZI$ asnodg qyesoe eusay] Wyersy N Wald] £21
oo oo000s*ZIS asnods (JO 9}83Sq) Uosqoors “¢ qeioqacy uyosqooer W U22I§] ZZ
00°000°0ST' FS SUTIgIS stqy pUlyayA] siqi THYNZ) ITT
00°'000°DSZ PS Suds stg] IH siq] nyqNZ] OZT
00°G00°00S‘8S queded sq] ashy sIqy mynZ| 611
oO O00'DOS' S$ quareg sla] Ty stg] TayRZ| ST
on 000°00S°Z15 asnods sonAy Qnoor guspOIeD souA] prempy sewUoULt AIT
90°000°00$'8$ PID pioH dreys wosyory pioyH Yangon ayy ArsM0SjUOW|| OTT
00 000 GOS'8$ PrgD ploy Yaron arydos p1oH YsnolngoW AIMMOSWOY]| ¢] |
0G0°G00°00S'8$ PID pIoy SUT ATIOW ploy Ysno][n oA AIBWIOS UO] $11
00°000°005 TIS asnadg ploy dieys est] PIO YsnoyNgeoy] AxMUOS OW C11
00'000'00S ZIS asnodg ONIN uated BIyWAD} TIT uosqoH UAB AY usq0"] ZI
00° 000°00S°8S PHD Blowalapy we eluate Areyl| LIT
90°000'00S 71S asnods jooysstis BI0g3q] jooyosulay AEWA] OTL
00°000°00S 8S PIO jooyasula}y “AA Aagyer yOoy sue} AIBA! 601
00°000'00S°8$ PID yOOYOSUaH 3 par] yooyssulay] HIEJA(] 801
00°000°00S'8$ PID II Jeploqueplsy Id}ad seUO], Jasrequaploy Ww SYST LOT
00°000°00S‘8S PLUD H LPN HUN uoney URES soualeL| SOT

 

 

 

 

 

 

 

 

 

 

6jorabed OZ/ST/TO Pally T-sgsqgjuawns0g NS-dg5-0/STO-PU-EO:T BSeD

 
 

  

 

6 $9 § ade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000°0ST PS SUlIqIs 99005 Pens] Taye y TESNSIAL TOTEM. fared] $81
00 00°05 8s yar g ysnpEpy SUISSTIH usailq} “If snp “a JOCTONL Pl
00°000°OST PS SUYqS YSnE oulry Aqieq| If ysnyol a eye] £81
00°000°00S8S quae ES TSE pleMpy eq] IL qenyow prempa [SENHA] 781
00°000'00S'8S PED STII yoned meAy STINE) WOUed! TST
00°000°00S'8S PIO STN TReqezila eayg NOMA YOLBET} OST
00°000°00S°8$ PTO MINNA Wey] exeyA aTIMLOA OWE T) 6L1
00'O00"D0S*SS Prd aI spuled Te9S aIMH IA yomned| SLT
00 O00 OOS TIS asnods SIMA] afferaec] aMQoy yomed| LL1
oo'oo0"00S S$ PID ABUESUO PlEtodory aA AauzsUgqo]A| soutes voue”| 9/1
00°000°00S°8S pra AURORA, Agudelg uaa ASUBOUTIAL soles uoweg| o1T
00'000°00S°8S prga AguRougoy] ouuesr Jaymes AguIeAT AYA soultes wowed] pit
oO 000O0S'Ss PIYD AQUBSUAIAL Ie A, uepusig AsuesTA] sourer uomed| ¢1%
oo 000"00S ZI$ asnods BIEUIEN OPAL AQURSTIAI arto g ASIESUA IV] sates woureq| ZiT
00°000°00S°8S Prgqo aqeDayAl wwe wer] aqeaoW t T2eqorA| LLT
00°000'00S'8$ PEO aqeDoA] eoeIDy wesay eqenoy ‘ft [2eQoTTA] OLT
0d G00 00S S$ PLO aqeaoy ApIssep aqEnoyy ‘ft [S8U9TTN| 691
00°000°00S*ZI$ asnodg aqenoy 3 UAT aqegoyAl ‘f [eeqoIA] 891
00°000°00S "71S asnodg TARIQ a BysIEyAl JasRI go, Ww qeuues yy] £91
oooo000s‘8s quared (FO sye1sq)} Aono BUSUOTIY AOAWOTAL “I uyor] 991
00°000°0SZ FS BUTLGIS ASUOUY IA Soule AQUalVOJA] v e1onyed| $9]
00°000°00S‘°Z1$ asnogsg BISZzeY] auULemeD) Ip BISZZe yy] PAEMpA| 791
00°000°00S'Z1$ esnodg elorer) OuLIE|A] 2483192) ouLIeyA, a TesID| COT
00°000°00S Z1$ esnods AQAIEYY Uren TTA, psqoy AQUUR] upeqezig wieg| 79]
g0'000' OST FS BUITGES Ajs0H aLTeWas OY oUuRsURIAL ydesor] 191
00° 000°0SZ PS sUYqS ouesuEyy] dnd ouesuByA] ydesor] 091
00°000°00S°8$ PEED AQUEIAL Taye, XEJAl AQURIAL H weNsuy| 651
00°000°00S"8S PHD ZIT] eUUELig a{[90N zZ1aRJ] ION] 851
00°G00°005 °T1$ estiodg ZISB]A WAT Tapia ZIse]| HOON] £51
a0"000'00S ‘TIF asriadg TOsIppey] aqLenBiey useIMne]A, TosIppely] uoWIS] 99]
00°000°00S TIS esnodg sa] toOA, aULO'T s3[AT asitlor] 999999] SST
00'000°0SZ'F$ BUIIGIS Ua oul arueydeig ouesny] SBUIOUL, ueag| po]
00°000'0ST F$ BUT[qIS oursny [seq oursny] SeUOYY, wees] €S1
00°000°005'°8$ PID SLMPIT oe] Jaydosiyy SIAMpNT sopteyD 237] ZSI
00'000°0SZFS SUTIgIS uos|IED noy ApuID) “Ir zsdoT OLAOPE]] 1ST
00000 STFS surgtS ZAMULE YY BLEW esoyl “IL zedor] OLAOPRJAT| OST
90° 0000SZ'FS Suyqs zadoy] [ens] oostourig) “If zadoq OIAO[IETAL) GFT
00'000‘00S*R$ qusie zado] eyew| ‘It zadoT OIAOPSETAT] Bri
90° 000°OST FS Bulag PIEAA ary pqqrT| af zedoy OLAOPVAL] LPT
00°000°0SZ ¢$ sulals zadoy JOasT ans} IL zado7y COLAO Sr]

 

 

 

 

 

 

 

 

 

 

 

 

640G s6eq OZ/ST/TO PalI4 T-GgGG uewns0q NS-dd5-OZSTO-PW-E0:T asep
 

6 JO 9 BBed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'000°00S'8$ quale arys Pay Suny wed Su0Ay AD] STZ
00°000°00S'8$ quareg wed nay BUOAJAL wed SuOAE] aD] ZZ
00°000'OSZ'FS Sugis aed ueH Ur yged SU0AH aAD} CZZ
oo o00oOs Ss quale g asicegeddeg BIO euenr asloaseddeg ‘Nl soles] TZZ
00°000°0SZ'F$ SUTlaIS ToonpeD e310 w2PH asiooseddeg ‘N saute] [ZZ
00°000°00S‘8$ PITID Tusteg AreIA Bury Tuysue gd ayo med) OT
g0'000°00S ‘S$ pro rutsued 312DV oe[D Tusa] uyor ned] 61Z
00°000°00S‘°Z1$ asnods TUISteg soTuey quisueg ‘ft fed] STZ
00° 000"00S S$ prqa TUISUR soe meg Tusa t ned] £17
00°G00'O0S‘ZES asnodg 3203,0 W BIULS ILA, 232930 Ss WeETTIAA| 91Z
00000 00S‘°Z1$ asnods SPO ‘J asTusd ATO Vv somel] $17
00'000°00S"8$ PID (FO a}eIsq) UOSTaN ATeW Ue wOs|aN Inqry sauel} $1Z
G0'GO0"0NS S$ PIO uOsTaN euLetye7) sunny TOsPaN sumer] C17
00°000°0Se'r$ SUILGIS Agdiny] SeaLOY], TeetoryAl Aydmy, SeUIOW], satel) Z1Z
00° 000'0SZ'FS BUI[IS Aqdmyal prempg ueqoy| Is Aydin ‘dd puowAey] 11Z
00°000°OST FS SUS Ayal a8108L) qeuusy| “Is Aqdinyy] a puomsey| O1T
00000 OST PS SUNgIS Aydiny] qdasor prempgq| “4S Aud ‘g puousey) 607
00'000°00S TS astiods ao} [PPI TI Are py AYE, secmouLL, SaUre(| ROT
00°000"DST' FS Sul[qS TeWUSplTy wATOIED OTTENIAL Vv FESID| LOT
G0°000‘00S°ZI1$ asnods yournyy] uy anne] youn, ysqo"| 907
00°000°00¢‘8$ PHYO TEXSOW] ury zolssar FeSO pled WEIL SOZ
O0'000'0OS'SS pruo SLLIOYA ‘a UUATIPeTAL SLOT] Vv TOS! POZ
00°600°00S S$ PrEWO SLO} ‘a AN SLLIOTA ¥ Mes] COZ
o0°000°00S‘8$ pra SIUOJAT Meds Ag|ARy] SLO Vv Wes] 207
OOOO OST FS sults BLING J- ISSO “a euey] {so} WOT 'D PeYIA] 107
00° 000008 PIMD olan] yneg seuloyL oon] d preysry] 00
00°0G0‘00S‘ZIS asnodg lecat slourly UseINE]A| HS4o} AL L ted] 661
60°000°00S‘°Z1$ asnodg ereUlyyy Vv ened BIBUTAL yaqoy] 861
00°000°00S Z1$ asnodg Aa1P9H Jaq A way ATOM TOTAL souley 8115] 161
oo"a0o"o0s' ss PrqO JOT souler WOOD TSA soumer BTID 961
000000058 pry JOA Salle ying Jat soule Ste) S61
00° 000'0SZ FS BUIIGIS BILAL 109g plarg] TTL foreg QJOOIN| P61
00°000'00S°8$ PITGO OLMIIS]A SASTASTION OLMAIISTA ydyey| £61
00°000°00S‘8$ pga OLMaLa}Al ydesor oLMoIs]{ qdrey] 761
o0'000°00S°ZT$ asnodg oLMai3]A| e1qac] oLMatayA] ydyeg| 161
O0'000°00S'8S PID euoqeaeg W  BTETe Sy Bua} t BIPSLIC] O61
00 O00°ODSZIS asnodg BuoyLieg IODA, Busy ‘f Blareiq] 681
00°000°005°8S PID TZ ss0y uepad 7219 PPOL pens] $31
00°000"00S‘8$ PIMGD J9Z3W MSIPUY qoare IaZIIIA PPOL peng) 181
00 000°06S°ZI$ asnodg IOZ3IA, est] ISZ1IIN PPOL HET] 981

 

 

 

 

 

 

 

 

 

 

 

 

 

6jo9 e6e4 OZ/ST/TO Palla T-Sggg iuewnood NS-dd9-0/STO-PwW-e0-T eseD
 

 

 

640 2 aBeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00'000°005‘8$ PHYO mers JaydoystyD TaeqOAL MBUS soure/ Astor) 9Z
00°000‘00S‘*ZTS asnods MZYS uuy erqod Mey t AOTJOL| COZ
00°000°0ST FS SUTgIS WosIepuy wear ziqeqd IMouUIses aUAT UeIEy| 79
00'000'00S°8S PID BAIGS TAT Busia BAIS esara], UBLeyAl] 197%
00'000"00S ZT$ asnods oNTIaS vera 1qqed ORUSS uyor Aly} 097
oo O00OST FS sulldis (FO eISH) SaUTOH proury BB100L) 4098 o1ey sormer) 6ST
00°C00°00S'8$ yale {Jo ayelsq} Teyasoy w UUATHRA Teyuasay wry eBnysor] 3SZ
00°000'00S°ZIS asnods yaepnog Vv weqezitq ZONSLpOY “a AIOBSIN! £57
0000000 °ZTS asaads Aydorg one] oUreTy BzZTY yueoul A, [ned] 967
00°000°005'°8S PID BIDATY ayetmAy BIeAny SeIes]| SST
00'000"00S‘8$ PHO af BIOATY SELES] BIOATRY seres]| +S7Z
00°000°0S7F$ SUITqIS ouesies ATUOp] eued epusy terest} ESZ
00°'000°00S°8$ PID BATS semoyL yoog STULOY somueg semOyL|] ZSZ
G0'000°0SZ'F$ BUGIS ning Tey Api 55a] [SZ
00°000°00S'8$ prgqo Uessnusey suey JojAel, dassnitusey ‘Vv paqoy] Oz
90°000‘00S°8$ prego ew [atued Tew ft PIeMpH| 6FZ
00°000°00S°8$ PID Tea ydesor Tew T pleapy) 8hZ
00°000°00S ‘71S asnods Wea D aua[ed Tea T prempg| ipZ
00°o00'00S'8$ PID Tew MOTE Hew f prempa| 9pz
00°000°00S ‘ZT asnodg TpuctAEY aD a10ua] IPUOUTEY, URI #1 d| SZ
0o'O00DOS "SS PI'GO TPUCUIEY UsLEM, dra IPUOUNEY yueIy Jae] prZ
00°000°00S'°8$ pra IPROUIIEY, MITTEN pd TpucuTEY yuely Jaled| €pZ
00°000°00S‘8$ PIO Buln iopary Buty way Bled] ZT
00'000°00S°8$ PID Bund uead vung uly elouyed| [+7
90°000°00S'8$ PID Bund euryug Bung uy epmed! OFZ
o0'000°00S‘*Z1$ asnods Bund WAS] rung uy BIOLDed| GET
00'000"00S°8S PED sig AuotpUYy syn yuely piempa| SEZ
80°000°005'°8$ PEYO SIT pIeMpy sig 3uRLY plempy] LEZ
90°'000‘00S*Z1$ asnodg syd esstisil sq yuRly prmeaMpy] 9E7
00°000°00S'°8$ PGS std SOQUEL] BLE ST yuely prempg| S€Z
00 G00‘00S*8s$ PID OTOULIOJ-naxyong sTaYOTAL neyong a wYyor) FEZ
00°600°00S ‘8S PID yen uyos [2BUOTA] yayong ‘d uyor} £€Z
00°000°00S‘Z1$ asad soul g qdasor prempy acu epuem| Z&Z
00°000°00$‘*Z1$ asnodg UId4S 7 DPIIN, WHO", q sores] Tez
00°000'00S'°8$ PHYO OWE ydesor Auoyuy OULIsat UIE MONDE! OFT
00° 000°00S'8$ PUD quooled Py ene quoolag W wor] 67Z
00'000'00S*s$ PIQD suLysed a peqoy subpseg H POs] 8ZzZ
00° 000'00S*ZIS esnods ole waley ole ueqoel LTC
00'0G0°00S‘Z1S asnods Jeuueg qeyg rene g 3 renpMUnysepyy| 9ZZ

 

§ JO 2 a6ed OZ/ST/TO pati

TSS WawnNI0q NS-dd9-04S5TO-PwW-E0-T essed

 
 

 

640 g BEd

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°000"00¢'S$ PID BUTOA Ady BUTT A ‘f soueIMeT| ZOE
00'000°00S'8$ PITTD BUDA ueAY BOTIIA tC aoTIaIMeT! TOE
00°'000°005°8$ PIM SullaA, eBIquA Suga T soUsIMeT] OOC
00° 0G0°00S°ZTS asnodg Sus, ‘f aueiq BUSA, ie SOUDIMET] 66Z
00°000°00$‘8$ quareg weqpere A, BIEPUNSE A UeYypeleA ceuysiyepedoy| g6z
00°000‘00S°8$ yuereg ueypere A, BSBATULIS Teypere A, meuysryEyedon| 167
00°000°00S‘8$ qoareg DRYETeD oUEIA] Te ouret yp, Vv [eyo] 96Z
00°000°D0S‘*ZIS esnodg SOT, § Apne AOI, 0 STAAL S6Z
00°000°00S'8$ PHYO auegay-A0ZL aTeyoayy aoUlay AOIE, Agu?) TTL | F6Z
o0°000"00S S$ PIEYD peprarzy, wesoy] ray Peprlaiyy v [SPQ] £62
000000058 PIma Peprulsy eeyoTA AQ}OUNLY, peprUnyy Vv [eqoIT| 76Z
00°000°0S7 FS Sullqis eylag pored peprony Vv [sey] 16Z
00°000'°0STFS suas opellLy AaTtttrg ares] “If opel y, si] 410199H]| 06Z
00°000'0S7'F$ Sula TueqyeL sell a8100£) TUeuye yl Heqoyl] 68Z
00°900'00S‘ZT$ asnodg OMOppeL asnisg] omloppey [PBqDTAL] 88Z
00°000°0S7 FS Surlqis GUIWIS ‘a satter yoaqey TROL] £87
00°O00'0SZ PS Sullgis PPOL mosIppy UIETILA SOTOOMS Aury OUTTSpeIAL] 98Z
00°000°00S'8$ yusleg SoS JouRa[A AataeMS AWTY oUlTapzyAl| $8Z
0o°G00°00S T1S asnodg woyng AGOIUY Teuieg woyng BIpnelD| Pz
00°000°OST FS suTqls isyetdug “Vv venyen isyurdng Ww UsI]TTOD| €8Z
00°000°00S‘*ZTS asnodg Tauris aay) “Ie Heads t Ue] ZIT
00'000°00S'S$ PEO qeuds UaMey STOSIN| “Ie Teuidg f yueLq| 13Z
oo 000O0S'8s Pry yjaurdg s1oueLy oydoysug9| “Ig Tyaurds ‘f URL! OT
90°000°005°8S PID qyauids SLIEJA same) Ir tqeuids t MBL] 6L7
OO 000005 ZI$ asnodg WOPUTT]S AA usTTr eIoye orpjeds AMOTIIY uyor] 842
60°000'°00S'8$ PIO JapAus weqeziyy sa]sexe[q apAug sing auueld]| 117
60°000°00S‘ZI1$ asnodg Japaug doystg uyor JapAug sng auUuRIq| 942
00°000'00S'S$ pry TopAug pues] JapAug sing SUUBIG]| $17
90 000'00S*ZI$ asnodg YOOOULS Uren TEAS, sIzly YOOOUTS ‘d sAIyD| $27
00°000°00SZI$ esnodg sseD eqeziyy euelc wosduyg "T Jf] €27
00°000°00S‘8$ pry uesduas some [OMxeyAl uosdug “1 HL] tLZ
00°000°00S‘8$ Pry wosduris Ww muss] wosduiis “T Het] 1£7
00'000"00S ‘R$ prqg TRIED uesduitg eUlely wosdug “y Hf] OL
oo 00000S*ZI$ asnodg ABUS Lely uMAEd “ay ‘Kegs uyor Usqoy| 697
00°000'00S"8$ PHYO ABUS youre weAy “ag “ARES wyor peqo"| $97
000000058 PHYO AUS Laqoy ueyjeuor “Ip “‘Avus uyor usqoy| £97
G0 0000S *8$ PID I ‘Avy ayo poqoy ay ‘Aeyg uyor Vaqo"| 997
00°000'00S°8$ Pra aqeOIAl MEUS @TOOIN MEUS sue Aayzs(| $97

 

 

 

64j0g a6ed OZ/ST/TO palit

 
 

 

 

6 40 aBeg

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

00°0000S7'768'CS ‘TVLOL

00°000°OST F$ Surqis equez u ydesor] “If eqiez qdjopry raqdoysiypy Sze
09°000'00S‘TI$ estiodg BUNO XL BIoTey SUnOK InTyOV plewod] $Z¢
00° 000'DOS ‘ZF astiodg [280g "J WOIe yy ASTHOM, TseqatyAl unreyl| €7¢
00°000'00S "S$ Pru Teapooy Uolsalg yoresIe| Tempooy, WoL preqory| ZZ¢
00°000°00S°8$ PIO “IC Teaspoon uolIs}H preyary TeApoom, nou preyary| 1Z¢
00°000°00S 8S PIO Toapoo YsnoyN loueayy TaMpoo H preyory| OZE
oo Go0'OOS'Z 1S estiods [SApooAy, Toyso1y epury []oMpoosy, H preyoryt| 61¢
00° 000°00S'8S pryo DISMOTUSE AA neg weyenos DISMOTISL seuloyL yueng| $i¢
00 000°R0S‘8S PEYO UOSUEETTIM, IEA WOSTUe TIAA ‘d uyor] ZTE
00'000°R0S'3S PEW UOSUIPE TEA eolssar uOsuTeN I, ‘d uyor] OTE
og 000°00S‘ZI$ asnods SUTPTIUM, a[a1895) AUG J, SURE TL audema| STE
90'000°00S°Z1$ asnodg UBLeLM ETAL TRUE, AMIN] PIE
80° 000'OS7 FS BUGIS STARID) “AA Taysey OHTA youed soup] CTE
00'000'OST FS BUGS oA, uygor AlOBalD) OHTA, sue souuee] Z1¢
00°000'00S*ZT$ asnodg Ie} ary] usTaIEy WIS]SUIS Ay 981000) Wags] LEE
00°000°00S‘°Z1$ asnods STDS AA auuy esr] SULISS [SeqoT}A] umentAy| OTE
00'000"00S*SS PD SISTEM plempg sapeyD SIO}E MA sayey>| 60€
G0°000'00S°8S pra eZ0YS SUDI] udpoey SIO}eM so]teyD| gO£
00 000°00S'8S quareg UOISUIYSE A avy al TOWSUTYysE Ay iaydoysuyD HOwad| LO¢
00000 00S8S qualeg (f0 ayejsq) eso A, sug esomnA PALTV] 9O€
00° 000°0SZ PS sullgis OTTTSILA, D OrZUTIN] OTfISIL A ouTouedg| SOE
00° 000°00S'ZT$ asnodg OLIEST A, UIQoy Ti OLIBOT A, ueqo"| POF
00°000°00S°8$ PIM OLIBIT A, asoy yeuuesrs OURITA, POqoy}] Oe

 

 

 

 

 

 

 

 

 

 

 

6406 abedq OZ/ST/TO pally

T-GSSS JUeWIND0G ~NS-CaD-0/STO-pw-eo:T eseg

 
